Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 1 of 24 PagelD #:1

JRB/CKER 58569-76-93 ARDC #6278964

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
DIANA MARTINEZ FIGUEROA, )
)
Plaintiff, ) Case No.
v. )
) Judge:
)
} Magistrate Judge:
}
THE KROGER CO. d/b/a }
FOOD 4 LESS, )
)
Defendants. }
NOTICE OF REMOVAL

 

Pursuant to Title 28 U.S.C. § 144], et seq. and 28 U.S.C. § 1332, Defendant Ralphs
Grocery Company d/b/a Food 4 Less and The Kroger Co., incorrectly sued as The Kroger Co.
d/b/a Food 4 Less, by and through their counsel, hereby give notice of the removal of the above-
captioned action from the Circuit Court of Will County, Case No. 2021 L 000583, to the United
States District Court for the Northern District of Iinois, Eastern Division, and in support
thereof, state the following:

i. This action is being removed to federal court based upon the diversity of
citizenship of the parties to this cause, and the existence of the requisite amount in controversy,
as is also more fully stated below.

2. On or about July 28, 2021, Plaintiff Diana Martinez Figueroa initiated the above-
captioned lawsuit by filing a Complaint entitled Diana Martinez Figueroa v. The Kroger Ce.
d/b/a Food 4 Less, in the Circuit Court of Will County, Mlinois. A copy of the Complaint is

attached hereto as Exhibit 1, and it is incorporated herein by reference.

Boc:808197_4 1
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 2 of 24 PagelD #:2

3, On or about August 13, 2021, service was made upon Ralphs Grocery Company

d/b/a Food 4 Less attached hereto as Exhibit 2.

4. The United States District Court for the Northern District of Illinois, Eastern

Division, has jurisdiction over the above-captioned lawsuit pursuant to 28 U.S.C. § 1332 and 28

U.S.C. § 1441 for the following reasons:

a.

Doc:808197_2

Plaintiff Diana Martinez Figueroa at the time the lawsuit was commenced
and at all relevant times, has presumably been a resident and citizen of the
State of [ilinois;

Defendant Ralphs Grocery Company d/b/a Food 4 Less at the time the
lawsuit was commenced and at all relevant times, has been a Delaware
corporation with its principal places of business located at 1100 W.
Artesia Bld. Compton, California, making it a citizen of the State of
California and the State of Delaware;

Defendant The Kroger Co. at the time the lawsuit was commenced and at
all relevant times has been an Ohio Corporation with its principal place of
business located in the State of Ohio;

According to the allegations contained in Plaintiff's Complaint herein, the
amount of damages sought in this action by Plaintiff is in an amount in
excess of the Circuit Court of Will County’s minimal jurisdictional limit
of $50,000.00. Plaintiff Diana Martinez Figueroa claims that she
“sustained injury, has lost and will lose in the future financial gains which
she otherwise would have made and acquired; has been and will be kept
trom attending to her ordinary affairs and has become liable for large sums
of money for medical and hospital care and attention.” (Exhibit 1, 4 7.)
Such allegations are sufficient to trigger the duty to remove the case.
McCoy v. General Motors Corp., 226 F. Supp. 2d 939 (N.D. IL 2002);
Farkalis v. Werner Co. & Lowe’s Home Cir., No. 10 C 03331, 2010 U.S.
Dist. LEXIS 84870 (N.D. Ill. Aug. 18, 2010), a copy of which decision is
attached hereto as Exhibit 3.

Based upon the foregoing, it is Defendants’ good-faith belief that while
liability, causation, and damages will be contested, the amount in
controversy in this action exceeds $75,000.00, exclusive of interest and
costs;

Defendants Ralphs Grocery Company d/b/a Food 4 Less and The Kroger
Co., by and through their counsel, consent to the removal of this action;
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 3 of 24 PagelD #:3

g. This Notice of Removal is being filed with the Clerk of the United States
District Court for the Northern District of Hlinois, Eastern Division, within
thirty (30) days of service of the Summons and Complaint upon each
Defendant;

h. Because complete diversity exists and the minimum $75,000.00 threshold
is satisfied, diversity jurisdiction exists and this action is properly
removable pursuant to 28 U.S.C. § 1441 {a).

5. Defendants will promptly file a copy of the Notice of Removal with the Clerk of
the Circuit Court of Will County, IMhinois.

Wherefore, Defendant Ralphs Grocery Company d/b/a Food 4 Less and The Kroger Co.,
respectfully requests that this case proceed before the United States District Court for the

Northern District of Illinois as an action properly removed.

Dated: September 10, 2021 Respectfully submitted,

RALPHS GROCERY COMPANY d/b/a
FOOD 4 LESS and The Kroger Co.

By: /s/ Jennifer R. Beegle ~
Counsel for Defendants
Ralphs Grocery Company
d/b/a Food 4 Less and The Kroger Co.

Jennifer R. Beegle

Craig kK. Kaplin

MOLZAHN, REED & ROUSE, LLC
17 North State Street, Suite 1590
Chicago, IL 60602-5002

T: (312) 553-8633

F: (312) 917-1851
prb@m2rlaw.com
ckk@m2rlaw.com

Doc:808487_1 3
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 4 of 24 PagelD #:4

Andrea Lynn Chasteen

Will County Circuit Clerk
Twelfth Judicial Circuit Court
Electronically Filed

2021L 000583

IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCUFilled Date: 7/28/2021 3:46 PM

WILL COUNTY, ILLINOIS Envelope: 14222632

Clerk: KJ
‘DIANA MARTINEZ FIGUEROA )
)
PLAINTIFF, )

vs. Case No, 2021L 000583 .
)
THE KROGER COMPANY d/b/a FOOD 4 LESS )
)
DEFENDANT, )
COMPLAINT AT LAW

Count I: Negligence

Now comes the Plaintiff, DIANA MARTINEZ FIGUEROA, by and through her
attomeys, FAKLIS, TALLIS & MEAD, PC, and complaining of the Defendant, THE
KROGER COMPANY d/b/a FOOD 4 LESS, and states as follows:

1. On and prior to April 21, 2021, the Defendant, THE KROGER COMPANY d/b/a
FOOD 4 LESS, owned, operated, managed, maintained, and controlled a grocery
store located at 1701 N. Larkin Avenue in the City of Crest Hill, County of Will,
State of Iinois.

2. On and prior to April 21, 2021, the Defendant, THE: KROGER COMPANY d/b/a
FOOD 4 LESS, had a duty to exercise reasonable care so as not to cause or create
dangerous conditions for customers on the premises.

3. On April 21, 2021, the Defendant, THE KROGER COMPANY d/b/a FOOD 4
LESS, through its agents, caused and created a dangerous condition on the premises
of slippery water on the floor of the women’s bathroom with no warning to customers

of the dangerous and slippery condition.

 

Initial case management set for
41/15/2021 at: 9:00 a.m.

 

 

EXHIBIT

l

tabbies*
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 5 of 24 PagelD #:5

4, On April 21, 2021, the Plaintiff, DIANA MARTINEZ FIGUEROA, was a customer
of the premises located at 1701 N. Larkin Avenue in the City of Crest Hill, County of
Will, State of Hlinois.

5. On April 21, 2021, the Plaintiff, DIANA MARTINEZ FIGUEROA, feil and
suffered serious injuries upon entering the women’s bathroom as a result of the
dangerous and slippery condition created by the Defendant.

6. That April 21, 2021, the Defendant, THE KROGER COMPANY d/b/a FOOD 4
LESS, by and through its duly authorized agents, servants, and employees was then
and there guilty of one or more of the following negligent acts or omissions:

a, Created a dangerous condition by causing the bathroom floor to be
excessively wet and slippery;

b. Failed to warn persons entering the women’s bathroom, including the
Plaintiff, was wet and slippery, although the Defendant knew, or in the
exercise of ordinary care should have known, that said warning was
teasonably necessary to prevent injury to the plaintiff, and

c. Failed to place a caution wet floor sign in front of the entrance to the
bathroom to wam customers of the condition;

d, Failed to properly train and instruct its agents and employees on safety
procedures

7. That as a direct and proximate result of one or more of the foregoing negligent acts or
omissions of the Defendant, THE KROGER COMPANY d/b/a FOOD 4 LESS, by
and through its agents, servants, and employees, the Plaintiff, DIANA MARTINEZ

FIGUEROA, sustained injury, has lost and will lose in the future financial gains
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 6 of 24 PagelD #:6

which she otherwise would have made and acquired; has been and will be kept from
attending to her ordinary affairs; and has become liable for large sums of money for
medical and hospital care and attention.
WHEREFORE, the Plaintiff, DIANA MARTINEZ FIGUEROA, asks for
judgment against the Defendant, THE KROGER COMPANY d/b/a FOOD 4 LESS, in

a fair and reasonable sum in excess of Fifty Thousand Dollars ($50,000.00).

Count HW: Premises Liability
Now comes the Plaintiff, DIANA MARTINEZ FIGUEROA, by and through her
attorneys, FAKLIS, TALLIS & MEAD, PC, and complaining of the Defendant, THE
KROGER COMPANY d/b/a FOGD 4 LESS, and states as follows:

1. On and prior to Apri! 21, 2021, the Defendant, THE KROGER COMPANY d/b/a
FOOD 4 LESS, owned, operated, managed, maintained, and controlled a grocery
store located at 1701 N. Larkin Avenue in the City of Crest Hill, County of Will,
State of Ilinois.

2, Onand prior to April 21, 2021, the Defendant, THE KROGER COMPANY d/b/a
FOOD 4 LESS, had a duty to exercise reasonable care to maintain, operate, and
control its premises in such a way that it would remain free of dangerous conditions
for persons on the premises.

3. On April 21, 202], the Plaintiff, DIANA MARTINEZ FIGUEROA, was a customer
of the premises located at 1701 N. Larkin Avenue in the City of Crest Hill, County of

WiLL State of Illinois,
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 7 of 24 PagelD #:7

4. On April 21, 2021, the Plaintiff, DIANA MARTINEZ FIGUEROA, fell and

suffered serious injuries upon entering the women’s bathroom as a result of a wet,

dangerous and slippery condition on the floor of the bathroom.

5. On April 21, 2021, the Defendant, THE KROGER COMPANY d/b/a FOOD 4

LESS, through its agents, knew or should have known of the wet dangerous and

slippery water on the floor of the women’s bathroom,

6. That April 21, 2021, the Defendant, THE KROGER COMPANY d/b/a FOOD 4

LESS, by and through its duly authorized agents, servants, and employees was then

and there guilty of one or more of the following negligent acts or omissions:

a.

Failed to properly inspect and maintain the premises to see that it was
reasonably safe for customers;

Allowed and permitted a dangerous condition on the premises of excessively
wet and slippery bathroom floor;

Failed to remedy a dangerous condition when defendant knew or should have
known of it;

Failed to warn persons entering the women’s bathroom, including the
Plaintiff, was wet and slippery, although the Defendant knew, or in the
exercise of ordinary care should have known, that said warning was
reasonably necessary to prevent injury to the plaintiff; and

Failed to place a caution wet floor sign in front of the entrance to the
bathroom to warn customers of the condition;

Failed to properly train and instruct its agents and employees on safety

procedures
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 8 of 24 PagelID #:8

7, That as a direct and proximate result of one or more of the foregoing negligent acts or
omissions of the Defendant, THE KROGER COMPANY d/b/a FOOD 4 LESS, by
and through its agents, servants, and employees, the Plaintiff, DIANA MARTINEZ,
FIGUEROA, sustained injury, has lost and will lose in the future financial gains
which she otherwise would have made and acquired; has been and will be kept from
attending to her ordinary affairs; and has become liable for large sums of money for
medical and hospital care and attention.

WHEREFORE, the Plaintiff, DIANA MARTINEZ FIGUEROA, asks for
judgment against the Defendant, THE KROGER COMPANY d/b/a FOOD 4 LESS, in

a fair and reasonable sum in excess of Fifty Thousand Dollars ($50,000.00).

   

Respectfully submitted,

Jeffrey J. Tallis

Faklis, Tallis & Mead

35 Bast Wacker Drive

Suite 2250

Chicago, IL 60601

(312) 368 — 0550

(312) 419 — 9876 (Fax)

ARDC #3128773

jeffreytallis@msn.com

Service Contact: norma@faklisandtallis.com
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 9 of 24 PagelD #:9

Andrea Lynn Chasteen

Will County Circuit Clerk
Twelfth Judicial Circuit Court
Electronically Filed

2021L 000583
IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCUFited Date: 7/28/2021 3:46 PM
WILL COUNTY, ILLINOIS Envelope: 14222632
j Clerk: KJ
DIANA MARTINEZ FIGUEROA,
PLAINTIFF,

VS. CaseNo, 2021L 000583
THE KROGER COMPANY d/b/a FOOD 4 LESS,

DEFENDANT,

Nee ame ae” Sine see Sense Set! Saget! Saaguel

AFFIDAVIT PURSUANT TO SUPREME COURT RULE 222 (B)
Pursuant to Supreme Court Rule 222 (B), counsel for the Plaintiff, DIANA MARTINEZ
FIGUEROA, certifies that Plaintiff secks money damages in excess of Fifty Thousand and

00/100 Dollars ($50,000.00).

Respectfully submitted,

 

Jeffrey J. Tallis

Faklis, Tallis & Mead

35 East Wacker Drive

Suite 2250

Chicago, IL 60601

(312) 368 — 0550

(312) 419 — 9876 (Fax)

ARDC #3128773

ieffreytallis@msn.com

Service Contact: norma@faklisandtallis.com
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 10 of 24 PagelD #:10

   

null / ALL
Transmittal Number: 23633330

Notice of Service of Process Date Processed: 08/16/2021

 

Primary Contact: Venessa C, Wickline Gribble

The Kroger Co.

1014 Vine Street
Cincinnati, OH 45202-1100

 

Entity:

Entity Served:
Title of Action:

Matter Name/ID:

Documentts) Type:

Nature of Action:
Court/Agency:
Case/Reference No:
Jurisdiction Served:

Date Served on CSC:
Answer or Appearance Due:
Originally Served On:

How Served:

Sender Information:

The Kroger Co.
Entity 1D Number 2177751

The Kroger Company d/b/a Food 4 Less
Diana Martinez Figueroa vs. The Kroger Company d/b/a Food 4 Less

Diana Martinez Figueroa vs. The Kroger Company d/b/a Food 4 Less
(11488241)

Summons/Complaini
Personal Injury

Will County Circuit Court, IL
2021L 000583

Hlinois

08/13/2021

30 Days

csc

Personal Service

Jeffrey J. Tallis
312-368-0550

 

Information contained on this fansmittal form is for record keeping, notification and forwarding the attached document(s}. it does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC

251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com

EXHIBIT

xz

 
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 11 of 24 PagelD #:11

. é “Y This form is approved by the IHinols Supreme Court and is required to be accepted in all lilinols Circuit Courts.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE OF ILLINOIS, For Court Use Only
CIRCUIT COURT
SUMMONS

Will COUNTY

Enstructions ¥
Enter above the
county name where
the case was filed, DIANA MARTINEZ FIGUEROA
Enter your name as Plaintiff / Petitioner (First, middle, fast name}
Plaintiff/Petitioner,
Enfer the names of afl
people you are suing az Vv.
Defendants!
Respondents.
Enter the Cese THE KROGER COMPANY d/b/a FOOD 4 LESS 2021L 000583
Number given by the Defendant /Respendant (Arst, middie, last name} Case Number
Circuit Clerk.
in 1, if your lawsuit is 4. Information about the lawsult:
for money, enter the \
amount of money you Amount claimed: _$ IN EXCESS OF $50,000.00
seek fom the
Defendant‘ 2.  Gantact information for the PlainthfiFetitioner:
Respondent, Name (First, Middte, Last}; _Diana Martinez Figueroa
tn 2, enter your Street Address, Apt#: _933 Lois Pl., Apt. 109
contact information. . ; Imari
If more than 1 person Clty, State, ZIP; __ Jollet, Illinois 60435
is bringing this Telephone:
pines ane ain ["] See attached for additional PlaintifffPetitioner contact information

tks

Plaintiff/Petiti
Coal Information 3. Contact Information for the Defendant/Respondent:
form. Name (First, Middle, Last)) | The Kroger Company d/b/a Food 4 Less
In 3, enter the name of Street Address, Apt#: _R/A: Illinois Corp. Service, 801 Adlai Stevenson Drive
the person you are . : ——s
suing and their City, State, ZIP: Springfield, flincis 62703
address. ‘ Telephone:
Iftsore than ] person is See attached | Def,
being sued, wn tC] for additicnal Defendant/Respondent contact Information
Additional
Defendant/Respondent
Contact Information
form.

 

 

 

 

 

 

 

 

 

 

SU-8 1503.4 Page {of 4 (09/16)
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 12 of 24 PagelD #:12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

re,
Enter the Case Number given by the Clreuit Clerk: :
in 4, the Cirewit Clerk 4, Instructions for person receiving this form (Defendant/Respondent):
will give you the court To respond to this Summons you must:
date or appearance
date, check any boxes [J] Go to court:
that apply, and include On this date: at this time: Cam. Cl pm.
the address of the da . Court ; P
court building and Address; ourt Room:
room where the City, State, ZIP:
Defendant/
thera file [2] Fille a written Appearance and Answer/Response with the court:
. On or before this date: at this dime: an. p.m,
Address:
City, State, ZIP:
x} File a written Appearance and Answer/Response with the court within 30 days from
the day you receive this Summons (listed below as the "Date of Service’}.
On this date: at this time: am. EY pam.
Address: Will County Courthouse, 160 West Jefferson Street
Clty, State, ZIP: Joliet, Illinois 60432
STOP! Witness this Date: 7/28/2021
The Circuit Clerk will
fillin this section. Clerk of the Court:
STOP! | This Summons must be served within 30 days of its date, listed above.
The officer or process
server will fill inthe -
Date of Service.
Date of Service:

 

 

 

 

{Date to be entered by an officer or process server on the copy of this Summons left
wilh the Defendan/Respondent of other person.)

  
 

 

  
 
 

eee an muree
ft

giles

  

 

 

 

 

   

Oe te (garni smoke and to. ‘seléct a setvicd provides fe
2 “ sulwiww illinoigcouris gov/fag/seliiety: iby.

  

 

SU-3 1503.1 Page 2 of 4 (09/18)
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 13 of 24 PagelD #:13

This form !s approved by the Hiinols Supreme Court and is required to be accepted in aif Illinois Circult Courts.

 

 

 

 

 

 

STATE OF ILUNOIS, For Court Use Only
CIRCUIT COURT AFFIDAVIT OF SERVICE OF
SUMMONS AND
Will COUNTY COMPLAINT/PETITION
Instructions

Enter above the
county name where

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

the case was filed.
Enter your name as Plaintiff / Petitioner (First, middie, jast name}
PlaindffPetitioner,
Enter the name of the -
person you are suing as Vv.
Defeadant/Respondent.
Enter the Case
Number given by the Defendant/ Respondent (First, midale, ast name} Case Number
Circuit Clerk. oy
™Stop. Do net complete the form. The sheriff will fill in the form.**
DO NOT complete My name Is and | swear under oath
this section. The First, Middie, Last
sheriff wi complete that I served the Summons and Complaint/Petition on the Defendant/Respondent
as follows:
First, Middle, Last
L] Personally on the Defendant/Respondent:
Male: [] Female: [] Approx. Age: Hair Coicr:
Height: Weight:
On this date: at this time: L]am. [Jp.m.
Addrass:
City, State, ZIP:
[1 At the Defendant/Respondent's home:
On this date: at this time: _Cjam. C)p.m.
Address:
City, State, ZIP:
And left It with:
First, Middle, Last
Male: [] Female: [} Approx. Age:
and by sending a copy to this defendant in a postago-paid, sealed envelope to the
above address on , 20
EE] On the Corporation's agent,
First, Middie, Last
On this date: at thls time: [Jam. [Ip.m.
Address: : :
City, State, ZIP:
SU-5 1903.4

Page 3 of 4 (0918)

 
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 14 of 24 PagelD #:14

Enter the Casa Number given by the Clreull Clerk: vf"

 

  
   
   

 

 

 

 

DO NOT complete By:
this section. The
sheriff, or private
process server will
complete it. Signature FEES
By certified/rag/stered $
Service and Return Pe
Print Name Mites: 5

 

Total _$

SUS 1503.1 Page 4 of 4 (08/48)
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 15 of 24 PagelD #:15

&s. Caution
As of: May 7, 2049 8:57 PM Z

McCoy v. GMC

United States District Court for the Northern District of Hlinois, Eastern Division
October 16, 2002, Decided ; October 17, 2002, Docketed
No. 62 C 4983

Reporter
226 F. Supp. 2d 939 *: 2002 U.S. Dist. LEXIS 19754

RONALD McCOY, a minor, by his mother and next friend SHERRY WEBB and PHILIP McCLAIN, a minor, by his
mother and next friend, MARGIE WEBB and SHERRY WEBB, individually, Plaintiffs, v. GENERAL MOTORS
CORP., Defendant.

Disposition: {1} Defendant's motion for reconsideration of order of remand to Circult Court and reinstate case
denied.

Core Terms

removal, damages, notice, cases, days, juriedictional amount, permanent injury, Plaintiffs’

Case Summary

Procedural Posture

Plaintiffs, two minors, by their mothers and next of friends, filed a product liability suit against defendant corporation
and alleged that injuries caused to them during a car accident resulted from a defect in the corporation's vehicle,
The corporation removed {he case an the basis of diversity jurisdiction. The case was remanded to stale cour for
failure to timely remove the case. The corporation moved for reconsideration of the remand.

Overview

in their complaint, the plaintifis claimed that each occupant of the vehicle sustained lasting and permanent injuries.
Along with its answer to the complaint, the corporation requested an admission frorn the plaintiffs that they sought
damages in excess of $ 75,000, the amount necessary for federal diversity jurisdiction, When the plaintiffs did not
fespond on time, the corporation filed Its notice of removal, The district court remanded the action to Stale court
holding that it was apparent from the face of the complaint that the amount in controversy exceeded $ 75,000. On
the corporation's motion for reconsideration, the district court found that U.S. Dist. Ct, NLD. il, £. Div. R. 4.2 did
not obviate the corporation's responsibility to ascertain from a reasonable and common-sense reading of the
complaint whether the action was removabie. Since the plaintiffs’ complaint alleged severe and permanent injuries,
and sought damages for iost Incoma, the corporation surely was on notice that the case was removable and it
should have removed the case within 30 days of receipt of the complaint. Because the corporation did not do so, its
femoval was untimely under 28 U.S.C.S. § 1446(b),

Outcome
The corporation's motion to reconsider and reinstate the case was denied.

LexisNexis® Headnotes

 
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 16 of 24 PagelD #:16

226 F. Supp. 2d 939, "939; 2002 U.S. Dist. LEXIS 19751, **4

Civil Procedure >. > Removal > Procedural Matlers > General Overview
HN tabs} Removal, Procedural Matters

Removal of a civil action is governed by 28 U.S.0.S, § 144615).

Civil Procedure > .. > Removal > Procedural Matters > General Overview
HNGS] Removal, Procedural Matters

See 28 U.S.C.S. § 1446(b).

Civil Procedure > ... > Diversity Jurisdiction > Amount in Controversy > General Overview
Civil Procedure > ... > Methods of Discovery > Requests for Admissions > General Overview

Civil Procedure > ... > Matheds of Discovery > Requests for Admissions > Responses to Requests for
Admissions

HNG S| Diversity Jurisdiction, Amount In Controversy

Removal to the federai district courts in Hlinois is aided by U.S. Dist. Ct. N.D. a, E. Div. R. 84.2, which provides a
procedure for defendants faced with complaint allaging a damages amount that satisfies the lilinois jurisdictional
minimum but is below the federal jurisdictional amount in controversy. U.S. Dist. Ct, NO. ii, E. Div., R. 61.2
requires removing defendants to file along with their notice of removal: (1) @ statement that the defendant in good

faith believes the amount in controversy exceeds the jurisdictianal amount, and (2) @ response by the plaintiff to an
interrogatory or request for admission stating that the damages sought exceeds $ 75,000.

Civil Procedure > ... > Removal > Procedural Matters > General Overview

Civil Procedure > ... > Removal > Specific Cases Removed > General Overview
HNaS} Removal, Procedura! Matters
The United States District Caurt for the Northern District of ilinois, Eastern Division finds that U.S. Dist. Ct NUD. AL,
E. Div., R. 81.2 does not obviate a defendant's responsibility to ascertain from @ reasonable and common-sense
reading of the complaint whether an action is removable. Nor does U.S. Dist. Ct, N.D. HL, E. Div, R. 81.2 provide a

Safe harbor that encourages the defendant to wait for discovery responses that simply confirm what was obvious
from the face of the complaint; in such cases, the defendant is not insulated from & femand to state court.

Civil Procedure » ... > Diversity Jurisdiction > Amount in Controversy > General Overview
Torts > ... > Compensatory Damages > Types of Losses > Permanent injuries
Civi Procedure > ... > Removal > Procedural Matters > General Overview

HN5|%) Diversity Jurisdiction, Amount in Controversy

Page 2 of 6
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 17 of 24 PagelD #:17

226 F. Supp, 2d 939, “839; 2002 U.S. Dist. LEX!s 197549, °*4

Cours have routinely held thal when a plaintiff alleges serious, permanent injuries and significant medical
expenses, itis obvious from the face of the complaint that the plaintiffs damages exceed the jurisdictional amount,
thus triggering the 30-day removal period under the first sentence of 28 U.S.C.S. § 1446(b).

Civil Procedure > .. > Removal > Procedural Matters > Tine Limitations

Governments > Courts > Rule Application & Interpretation

Civil Procedure > ... > Removal > Procedural Matters > General Overview
HN6S) Procedural Matters, Time Limitations

The United States District Court for the Northern District of Itinois, Eastern Division finds that to the extent that U.S.
Dist. Ct, N.D. li. E. Div, R. 81.2 provides the exclusive procedure by which a defendant may remove Illinois state
complaints that lack an express ad damnum clause, if impermissibly contravenes the federal removal Statute. A
local ruié may not limit or contravene the plain language and intent of a federal statute. Fed. R. Civ. P. 83, The first
sentence of 28 U.S.C.S. § 1446(b) does not specifically define what triggers ramovability in the initial complaint, but
the intent of the 30-day time limit for removal is to resolve the issue of removal as soon as possible and allow the
cease to proceed without fear of uprooting the proceedings and transplanting them elsewhere, Although the 30-day
time limit in 28 U.S.C.S. § 1446(b) is not jurisdictional, it is mandatory and strictly applied. The defendant bears the
burden of establishing removability, and al! doubts about federal jurisdiction are resolved in favor of remand to state
court. By mandating an exclusive procedura by which defendants must remove a particular class of complaints in
ilinois, a procedure that can never Satisfy the 30-day initial-pleading time jimit under § 1446(b}, Rule 81.2 interferes
with the federal removal statute's policy of expediting proceedings in the appropriate forum.

Counsel: For RONALD MCCOY, PHILLIP MCLAIN, plaintiffs: Timothy R. Tyler, Tyler & Porter, Chicago, iL.

For GENERAL MOTORS CORPORATION, defendant: Louis Anthony Lehr, Mai Lin Petrine Noffke, Lord, Bissell &
Brook, Chicago, IL.

Judges: Ruben Castillo, Judge, Unitad States District Court.

Opinion by: Ruben Castillo

Opinion

[$40] MEMORANDUM OPINION AND ORDER

Plaintiffs filed a product liability suit in the Circuit Court of Cook County, illinois, against defendant General Motors
Corporation ("General Motors"), alleging that injuries caused to the minor plaintiffs during a car accident resulted
from a defect in a General Motors vehicle. General Motors removed the case to federal court on the basis of
civersity jurisdiction. This Count remanded the case to slate court for failure to limely remove the case. General
Motors now moves for reconsideration of the remand. For the reasons set out herein, we deny General Motors‘

motion. (R. 6-1.)

RELEVANT FACTS

On April 12, 2002, Plaintiffs filed @ product liability complaint in the Circuit Count of Cook County. Plaintifis allege
that the brakes {"*2) on their General Motors' vehicle failed causing the vehicle to Stash into an encoming car.

Page 3 of &
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 18 of 24 PagelD #:18

226 F. Supp. 2d 939, *840; 2002 U.S. Dist. LEXIS 18754, **2

Piaintifs claim that each oteupant of the vehicle sustained “lasting and permanent injuries” and other damages
including “severe pain, emstional distress, disability, fost value and anjoyment of life, future loss of income, medical
expenses, loss of normal fife, disfigurement and paralysis." (R. 1, Notice of Removal, Ex. A, Compl. PP 10, 13.) in
accordance with the Illinois Rules of Civil Procedure, which prohibit XPress 20 damnum clauses in personal injury
complaints, Plaintifis requested damages for each count only in the amounts Aecessary to comply with Illinois
Circuit Counts rules of assignment {in this case $ 50,000), 735 ILCS § §/2-604,

On May 20, 2002, General Motors filed en answer to the complaint and simultaneously requested an admission
from the plaintiffs that they were seeking damages in excess of $ 75,000, the amount necessary for diversity
Jutiadiction in federal court. See 28 U.S.C. § 1332. Plaintiffs’ response was due on or before June 17, 2002. The
information raquested would be deemed admitted if Piaintifis did not respond by that date. [**3] See til, Sup. Ct. R.
216. Plaintiffs did nol respond until July 3. On July #5, 2002, within 30 days after the due date of the response fo
the request for admission, as well as wilhin 30 days of Defendant's actual receip! of the plaintiffs’ admission that
their alleged damages exceeded $ 75,000, General Motors filed its notice of removal. This Court remanded the
action to the Circuit Court of Cook County, holding that it was apparent from the face of Piaintiffe’ complaint that the
amount in controversy exceeded the $ 75,000 jurisdictional minimum. Defendant timely filed the instant motion to
reconsider.

ANALYSIS
ANTF} Removal is governed by 28 U.S.C, § 1446(b), HNZ'F} which states in pertinent par:

The notice of removal of a civil action or proceeding shail be filed within thirty [°941] days after the receipt by
the defendant . . . of the initial pleading setting forth the claim for relief upon which such action or proceeding is
based... . if the case stated by the initial pleading is not removable, a notice of removal may be flied within
thiny days after receipt by the defendant... of a copy of an amended pleading, motion, order er other paper
from which [**4] it may first be ascertained that the case is one which is or has become removable.

28 U.S.C. § 1446(b).

NGF} Removal to the federal district courts in Illinois also is aided by Local Rule 81.2, which provides a
procedure for defendants faced with a complaint alleging a damages amount thet satisfies the ilinois jurisdictional
minimum but is below the federa! jurisdictional amount in Controversy, Loca! Rule 81.2 requires removing
defendants to file along with thelr notice of removal: (1} @ statement that the defendant in good faith believes the
amount in controversy exceeds the jurisdictional amount, and (2) a response by plaintiff to an interrogatory or
request for admission stating that the damages sought exceeds $ 75,000. ,

General Motors argues in its motion to reconsider that its removal was Proper and timely because it complied with
the procedure outlined in Local Rule 81.2. But HN4[F} we do not believe that this Local Rute obviates a
defendant's responsibility to ascertain from a reasonable and common-sense reading of the complaint whether the
action is removable. Robersen v. Orkin Extenninating Co., 770 €. Supp. 1324, 1328-29 {N.D. Ind. 1991). [*8) Nor
does the Local Rufe provide a safe harbor that encourages defendants to wait for discovery responses that simply
Confirm what was obvious from the face of the complaint: in such cases. defendants are not insulated from a
remand to state court. See, e.g. Century Assets Com. v. Solow, 88 F. Supp. 2d 659, 662 (6.6. Tex. 2000)
(rejecting on policy grounds defendant's argument that cases are not removable until {here has been an absolute
affirmation via discovery request that more than $ 78,009 wes in issue}.

In this case, as this Court noted in its initial minute order temanding this case, itis obvious from a common-sense
reading of the complaint that Plaintiffs were seeking in excess of $ 78,000 in damages. Plaintiffs alleged that they
suffered “lasting and permanent injuries" and incurred bills related to “medical, surgical, hospital, and nursing care
for their injuries" as well as "[los!] wages and profits which they otherwise would have eared and acquired." (R. 4,
Notice of Rernoval, Ex. A, Compl. PP 410, 13.) Plaintiffs further claimed that they suffered “severe pain, emotional
distress, disability, lost value and enjoyment of fife, future loss of income, [8] medical expenses, joss of normal
life, disfigurement and paralysis.” (/¢, et P 13.) in the parlance of product lability suits, these statements should

Page 4 of 6
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 19 of 24 PagelD #:19

226 F. Supp. 2d 939, *944; 2002 U.S. Dist. LEXIS 18751, **6

s0UNd warning bells in defendants’ ears that significant damages are sought. indeed, NSF} courts have routinely
held that when plaintiffs allege serious, permanent injuries and significan! medica! expenses, itis obvious from the
face of the complaint that the plaintiffs’ damages exceeded the junsdictiong! amount, thus triggering the 30-day
removal period undar the first sentence of § 1446(b). See Huntsman Chem. Corp. v. Whitehorse Tech. 1997 U.S.
Dist. LEXIS 13282, 1997 WL 548043, at “5 (ND. ill. Sept. 2, 1897). See also Carleton v. CRO indus., Inc., 48 F.
Supp. 20 961, 962 (5.0. Tex. 1999} (concluding that it was “undeniably faciaity apparent" that Plaintiffs damages
exceeded $ 75,000 because he alleged that he contracted leukemia from defendant's chemicals): Roberson, 770 F.
Supp at 1329; Tumer v. Wilson Foods Com., 711 F. Supp. 624, 626 [842] (N.D. Ga. 1989) (holding that
allegations in complaint that plaintiff suffered severe burns, permanent scarring, pain and suffering, and [**7]
medical expenses provided defendant with sufficient information to ascertain removability); Mielke v. Allstate ins.
Co., 472 F. Supp. 881, 853 (E.D. Mich. 1979) ("there is no reason te allow a defendant additional time if the
presence of grounds for removal are unambiguous in light of the defendant's knowledge and the claims made in the
initial complaint"); Lee y. Altami! Comp., 457 F. Supp. 979, 961 (M.D. Fla. 1978); Horak v. Color Metal of Zurich, 285
F. Supp. 603, 606 (D.N.J. 1968) (holding that where complaint alleges that plaintiff suffered loss of right arm,
defendant on notice that claim exceeds jurisdictional amount). But ef Height y. Southwest Aiflines, inc., 2002 U.S.
Dist. LEXIS 13880, 2002 WL i 759800, at "4 (N.D. 1H, July 29, 2002): Ford v. Mannesmann Dematic Com., 2000
U.S. Dist. LEXIS 14560, 2000 WL 1469371, ef *3 (N.D. Hil. Ost, 2, 2000); Abdishi v, Phillip Morris, Inc., 1998 U.S.
Dist. LEXIS 8640, 1998 WL 311994, *3 (N.D. lll. June 4, 1998). ' Thus, because piaintifis, tvo of whom ere minors,
alleged severe and permanent injuries, including paralysis, and sought damages for jost income General Motors
surely (**8) was cn notice that the case was removable and i should have removed the case within 30 days of
teceipt of the complaint. 2

[8] Moreover, HNE?F} to the extent that Local Rule 81.2 provides the exclusive procedure by which defendants
may remove Illinois state complaints that lack an express ad damnum clause, we believe that it impermissibly
contravenes the federal removal statute. A Loca! Rute may not limit or contravene the plain language and intent of a
federal statute. See Fed. R. Civ. P. 83 ("[a} local rule shali be consistant with ~ but not duplicative of ~ Acts of
Congress"): 28 U.S.C. § 2071(2) (local court rules “shall be consistent with Acts of Congress"); United States y.
Claros, 17 F.3d 1041, 1044-45 {7th Cir. 1994) (stating that "[aj local rule may not be inconsistent with the
Constitution, a statute of the United States, or wilh 6 national rule governing the conduct of litigation in the United
States courts"}. The first sentence of § 1446(b) does not specifically define what triggers removability in the initial
Complaint, but the intent of the 30-day time limit for removal is "to resoive the issue of ramoval as soon as possible
and allow the [°943] case to proceed... without fear of uprooting the proceedings and transplanting therm
elsewhere.” [40] See Huntsman, 1997 U.S. Dist. LEXUS 13282, 1997 WL 548043, al *6. Although the 30-day
time limit in § 1446(b) is not jurisdictional, it is mandatory and strictly applied. Dorezie v. UAL Corp., 2002 U.S. Dist.
LEXIS 18809, 2002 WL 31236290, at *3 (N.D. I. Oct. 2, 2002). See also Shamrock Oi & Gas Corp. v. Sheets, 313
U.S. 100. 108-09, 85 L. Ed. 1214, 61 S. Ct 8&8 {1841}, The defendant bears the burden of establishing
removability, and all doubts about federal jurisdiction are resolved in favor of remand to state court. Peny v. Willis,

 

*We recognize that our holding in this case conflicts with recent opinions of some of oue district court colisaguas. We believe,
however, that those cases are distinguishable on their facts, especiaily since the plaintiffs in those cases were not minors, and
did not plead the same serous, permanent injuries, paralysis and loss af income as the plaintiffs in this case. Moreover, as
discussed below, our decision if this case stems from our fundamental disagreamant with the premise, apparently assumed in
those other cases, that the blanket application of Local Rule 81.2 is required in all cases removed from Illinais state coun where

af GXpress ad damnum is tacking.

? We are cognizant that the interplay between the Hincis statute forbidding an ad damnum in personal (njury actions and the $
75,600 jurisdictional minimum of 2B U.S.C. § 1332 may create confusion or subject defendants io the burden of either muttipie
temovals or an untimely removal. But the potential burden of multipia removals is no more inefficient then filing an answer and
discovery requests prict to seeking removal, Moreover, oftentimes a defendant's initial removal wif be sufficient because the
federal court will agree with the defendant's good-faith appraisal of tha damages sought in the complaint. Evan ff a defendant
prematurely removes a case based on his misteken, but good-faith, belief that en action meets the jurisdictional amount, he is
not prejudiced in federal court because there is no prohibition on a subsequent removal if the action later meets federal diversity
jurisdiction requirements. See Benson v. Si Handling Sys., ine. 188 F.3d 7&0, 782 (7th Cir. 7999),

Page 50/6
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 20 of 24 PagelD #:20

226 F. Supp. 2d 938, ‘943; 2002 U.S. Dist, LEXIS 19751, **10

110 F. Susp. 2d 1197, 1198 (E.D. Mo. 2000). By mandating an exciusive Procedure by which defendants must
remove a particular class of complainis in Minois, a procedure that can never saflsfy the 30-day initial-pleading time
limit under § 1446(b), Local Ruts 81.2 interferes with the federal removal statute's policy of expediting proceedings
in the appropriate forum. Accordingly, we doubt the Local Rule's general applicability as an exclusive mode of

femoval in tlinois, as well as its specific application in this case,

For the foregoing reasons, we held that the removability of Plaintiffs’ suit was obvious from the face E41] of the
complaint, and that therefore General Motors should have removed the case within 30 days of receiving the initial
complaint. Because it did net do so, Its removal was untimely under 28 U.S.C. § 1446(b), and therefore Defendant's

motion to reconsider and reinstate the case is denied. (R. 6-1.}

ENTERED:

Judge Ruben Castillo

United States District Court

Dated: October 16, 2002

 

Lad ef Document

Page 6 of 8
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 21 of 24 PagelD #:21

No Shepard's Signat™
As of. May 7, 2019 8:03 PM Z

Varkalis v. Werner Go.

United States District Court for the Northern District of Illinois, Eastern Division
August 18, 2010, Decided: August 18, 2010, Filed
No. 10 € 03334

Reporer
2010 U.S. Dist, LEXIS B4870 *: 2010 WL 3273493

MARY VARKALIS, as Independent Administrator of the Estate of MICHAEL VARKALIS, Plaintiff, v. WERNER CO.
& LOWE'S HOME CENTER INC., d/b/a LOWE'S Defendants.

Core Terms

femoval, notice, amount In controversy, days, original complaint, diverse

Counsel: [*1] For Mary Varkalis, estate of Michael Varkalis, Plaintiff: Martin A. Dolan, Dolan Law Offices, P.C.,
Chicago, iL.

For Werner Co., Lowe's Home Centers, doing business as Lowe's, Defendants: Michael Joseph Meyer, LEAD
ATTORNEY, Eric Franklin Long, Stephen Sloan Weiss, Tribler Orpett end Meyer, P.C,, Chitage, IL.

Judges: Blanche M. Manning, United States District Judge.

Opinion by: Bianche M. Manning

Opinion

MEMORANDUM AND ORDER

The defendants removed the instant lawsuit from the Circuit Court of Cook County and the plaintiff Aas fled a
Motion to remand. For the reasons staled below, the motion is granted.

i. FACTS

Defendant Wemer Co. (‘Werner’) allegedly manufactured and designed a nine-foat fiberglass stepladder sold by
Defendant Lowe's Home Centers inc. ("Lowe's"). On or around December 21, 2008, Michael Varkalis was using the
stepladder In his garage when it buckled and Michael fell and struck his head on the garage floor. He suffered
irreversible brain damage and died on August 18, 2009,

{l. PROCEOURAL HISTORY

On March 15, 2010, Mary Varkalis, as independant administrator of Michael Varkatis's estate, filed a seven-couni
complaint In the Circuit Court of Cook County, illinois, alleging product Habilty, negligence, [*2] breach of warranty,
and a Survival Act claim. Specifically, the plaintiff alleged that "[w]hile Mr. Varkalis was on the ladder, it buckled,
causing him to fall with greal force and violence to the ground below,” Comp. at P6. The compteint further allaged
thal “as a direct and proximate result of the ladder bucking, Michael Varkalis was severely injured, sustaining
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 22 of 24 PagelD #:22

2010 U.S. Dist. LEXIS 84870, °2

irreversible brain damage which led to his death on August #8, 2009." id. at P7. The defendants, Werner and
Lowe's, were properly served on March 22, 2010, and March 24, 2010, respectively.

On April 19, 2010, the defendants filed answers and affirmative defenses to tha plaintiffs complaint. in addition,
they fled a motion to dismiss counts [ll and Vi on the gfound that the plaintiff should have filed separate causes of
action for breach of express and implied warranties given that Separate recovery was available under each. in
response to the motion to dismiss, on May 19, 2010, the plaintiff filed an amended complaint femoving the word
“express” from Counts lit and Vi, and Proceeding only with the breach of implied waranty cause of action against
each of the defendants.

On June 1, 2010, the defendants fied « request to [*3] admit facts whereby they requested that the plaintiff admit
that she scughl to recover from the defendants an ammount in excess of $76,000, exclusive of interests and costs.
One day later, on June 2, 2010, the defendants removed the case to this court pursuant to the court's diversity
jurisdiction, The plaintiff then filed the instant mation to remand en the ground that the removal was untimely.

Iii. ANALYSIS

A. Standard for Removal

28 U.S.C. § 1446(b} states that a notice of removal must "be filed within thirty days after the receipt by the
defendant, through service o7 othenvise, of a copy of the initial pleadings setting forth the claim for retief upon which
such action of proceedings Is based.” 28 U.S.C. § 1446(b}. Any procedural defect in a case being removed to
federal court must be remanded to the state court, Disher v. Citigroup Global Mits,, inc., 487 F. Supp. 2d 1008,
1615 (8.0. Ii. 2007)(Where thera is doubt as to whether the requirements have been satisfied, the case should be
femended."}{intemal citations omitted}. Under 28 U.S.C. § 1446(b), 2 defendant may file e notice of removal within
thirty days frorn receipt of an amended pleading. See, e.g. Benson vy. Si Handling Systems, Inc., 188 F.3d 780, 782
(7th Cir. 1999)(citing [4] 28 U.S.C. §1446{b)). However, this general rule applies only when the orginal complaint
Is not removable. Mortgage Elec. Registration Sys. v. Rothman, No. 04 C 5340, 2005 U.S. Dist. LEXIS 12270, 2005
WL 487794, at *8 (NLD. HH. Feb. 28, 2005}.

B. Amount in Controversy

The plaintiff contends that removal was improper es a matter of law because the tiefendants did not file the notice
of removal within thirty days of service of the original complaint, which was April 21, 2010, Instead, the defendants
filed theit notice of removal on June 2, 2040, and maintain that it was timely regardless of the fact that the fing date
was over sixty days from notice of the original complaint. According to what the court understands the defendants to
be arguing, it was only when they received the amended complaint that they became aware of the possibility for
removal because the amount in controversy alleged in the original complaint was not sufficient to trigger diversity

jutigdiction. *

 

‘It bs difficull to decipher exactly what the defendants’ argument is in respanse to the motion to remand. While on the one hand
they cite fo caselaw steting that a defendant may remove within 30 days after receiving & copy of an amended pisading
P5] trom which it may first be ascertained that the case is one whith is removable, they also argue that they “technically sti
have not received @ pleading, mation, order, of “other paper” to contirm that this case is removable" and thus, *ene could argue
that this case is not yel ripe for removal.” Response at 2, Okt. #412 {emphasis in original). They go on te argue that "[hjowever,
because plaintiff has not contested the removel on the amount in controversy issue [and instead challenges only as to
timeliness}, the Court can feasonably assume that she will seek more than $78,060." fd. Either way, both of the defendants’

érguments fail lor the reasons described leter in this ander.

Page 2 of 4
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 23 of 24 PagelD #:23

2010 U.S. Dist, LEXIS 84870, *5

Diversity jurisdiction exists where the parties are diverse and where the amount in controversy exceeds $75,000,
hot including interest and costs. See 28 U.S.C. § 1332{a), There is no dispute that the parties are diverse: rather,
the defendants argue that the plaintiff did not adequately state an amount in controversy that would have put the
defendants on notice of the possibility for removal to federal cour. According to the defendants, the original and
amended complaint were ambiguous because they sought [*6] only “a sum in excess of the minimal jurisdictional
limits of the Law Division of the Circuit Court of Cook County," which amounts to $50,000.

Generally, when a complaint does nat express the ad damnum in excess af $75,000, the defendant may file ts
removal notice within thirty days from the plaintiff's admission that they are seeking mora than $75,000. Height v.
Southwest Aidines, inc., No. 02 © 2854, 2002 U.S. Dist. LEXIS 13480, 2002 WL 1758800, **2-3 (ND. Uh. Jul. 29,
2002): Abdishi v. Phillip Morris, Inc., No. 98 C 1310, 1998 U.S. Dist, LEXIS 6640, 1998 WL 34 1987, at 1-3 (NLD. Ui,
dune 4, 1898). In this case, on June 1, 2010. the defendants filed a request ta admit facts to astabiish that the
amount in controversy exceeded $75,000, but did not wait fora iesponse before filing the notice of removal,

A defendant must employ "a reasonable and commonsense reacing" of the complaint to determine remavability.
RBC Mortgage Comp. v. Couch, 274 F. Supp. 2d 865, 969 (N.D, I, 2003)(citing McCoy v. GMC. 226 F. Supp. 2d
839, 241 (N.D. il 20023), A “defendant {is barred frorn] circumventing] the thirly-day time limit for removal! when it
is obvious that @ complaint states a claim for Camages in excess of $75,000, even though it is not explicitly
f*7] stated in its ad damnum clause." Gallo v. Homelite Consumer Prods., 371 F. Supp. 2¢ 943, 947 (NLD. Hil
2005}, Absolute confirmation of the amount in controversy is net necessary where the "plaintifls aligge serious,
permanent Injuries and significant medical expenses" which exceed $75,000 on the face of the complaint. Fields v.
day Henges Enters., No. 06-323-GPM, 2006 U.S. Dist. LEXIS 47948, 2008 Wi. 1875457, at *3 (S.D. li. June 30,
2006). See also REC Mortgage Co., 274 F. Supp. 2d at 989 (compiaints alleging “serious, permanent injuries” are
“unambiguously! ripe for removal because the plaintiff almost certainly will seek more than $75,000}{citation
omitted): McCoy, 226 F. Supp. 2d at 944 (the 30-day removal period under ihe first sentence of § 1446(b) is
triggered when the complaint alleges "serious, Permanent injuries and significant madical expenses, [and] if is
obvious from the face of the complaint that the plaintiffs' damages exceed] the jurisdiction{a} amount").

Under this standard, the allagations in the original comptaint sufficiently alleged the types of serious, permanent
injuries to place the defendants on notice that the plaintiff will “almost certainly" seek more than $75,000 such that
the ["8] defendants could have removed the complaint, The defendants may not restart the tolling clock by
requiring absolute certainty of the amount in controversy. Field's, No. 08-323-GPM, 2006 U.S, Dist. LEXIS 47948,
2006 WL 1875457, at *7 ("defendants should never. . . be able to toll the removal clock indefinitely through reliance
on the discovery process to establish jurisdictional prerequisites with absolute certainty"), See also Huntsman
Chem. Corp, v. Whitehorse Techs, No. 97 C 3842, 1897 US. Dist. LEXIS 13282, 1997 WL. 548043, at *5 (NLD. Il
Sept. 2, 1997)(citing Mielke v. Alistate ins. Co., 472 F. Supp. 651, 853 (D.C. Mich. 1979)(‘there is no reason to
allow a defendant additional time if the presence of grounds for removal are unambiguous in light of the defendant's
knowledge and the claims made in the initial complaint."). Because the removal was untimely, the plaintiff's motion
to remand the case to state court is granted. 2

IV, CONCLUSION

For the reasons stated ['9] above, the motion te remand the case to the Circuit Court of Cook County [8-4] is
granied. The clerk is directed to remand this matter forthwith.

ENTER: August 18, 2010

/s! Blanche M. Manning

 

2 The plaintiff altematively argues that the defandants waived their right to remove the case based on their filing of a partial
mation to dismiss in stata court. Because the court concludes that the removal wee untimely, it need not address this alternative
basis for remand. .

Page 3 of 4
Case: 1:21-cv-04804 Document #: 1 Filed: 09/10/21 Page 24 of 24 PagelD #:24

2010 U.S. Dist. LEXIS B4870, ‘9
Blanche M. Manning

United States District Judge

Rad of Docuseent

Page 4 of 4
